          Case 8:21-cr-00053-JVS Document 1 Filed 04/07/21 Page 1 of 8 Page ID #:1



 1

 2
                                                                  4/7/2021
 3
                                                                    eva
 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                                 SOUTHERN DIVISION

11   UNITED STATES OF AMERICA,                No. 8:21-cr-00053-JVS

12                Plaintiff,                  I N D I C T M E N T

13                      v.                    [18 U.S.C. § 1343: Wire Fraud;
                                              18 U.S.C. § 981(a)(1)(C) and 28
14   RONALD SHANE FLYNN,                      U.S.C. § 2461(c): Criminal
       aka “Ronnie Shane,”                    Forfeiture]
15
                  Defendant.
16

17

18

19           The Grand Jury charges:
20                             COUNTS ONE THROUGH FIFTEEN
21                                 [18 U.S.C. § 1343]
22   A.      INTRODUCTORY ALLEGATIONS
23           1.    At times relevant to this Indictment, defendant RONALD
24   SHANE FLYNN, also known as “Ronnie Shane,” was the founder and
25   operator of Vuuzle Media Corp., formerly known as Boink Live
26   Streaming, LLC and Boink Live Streaming, Corp. (collectively
27   “Vuuzle”).      Vuuzle was purportedly a streaming media business
28   that claimed to have offices in New York, Las Vegas, the
          Case 8:21-cr-00053-JVS Document 1 Filed 04/07/21 Page 2 of 8 Page ID #:2



 1   Philippines, and United Arab Emirates, and other locations

 2   throughout the world.

 3           2.    Through Private Placement Memoranda (“PPM”), its web

 4   site, emails, and telephone calls, defendant FLYNN, through

 5   Vuuzle, solicited money from investors throughout the United

 6   States, including investors in the Central District of

 7   California, to purchase warrants and common stock of Vuuzle.

 8   The price per share ranged from $1 to $5.            None of these

 9   securities were registered with the Securities and Exchange

10   Commission.

11           3.    Although not named as an officer or director of

12   Vuuzle, defendant FLYNN operated Vuuzle from the Philippines,

13   Dubai, and elsewhere.        Despite being subject to a desist and

14   refrain orders prohibiting him from offering or selling any

15   security in the States of California and Ohio, defendant FLYNN,

16   using the alias of “Ronnie Shane,” caused more than 100

17   investors to lose approximately $14 million through the fraud

18   scheme charged in this Indictment.

19   B.      THE SCHEME TO DEFRAUD

20           4.    Beginning in or around September 2016 and continuing
21   to the present, in Orange County, within the Central District of
22   California, and elsewhere, defendant FLYNN, knowingly and with
23   the intent to defraud, devised, participated in, and executed a
24   scheme to defraud and obtain money from investors by means of
25   materially false and fraudulent representations, and the
26   concealment of material facts in connection with an offering
27   fraud.
28

                                             2
       Case 8:21-cr-00053-JVS Document 1 Filed 04/07/21 Page 3 of 8 Page ID #:3



 1        5.    In carrying out the scheme, defendant FLYNN engaged in

 2   the following fraudulent and deceptive acts, practices, and

 3   devices, among others:

 4              a.    To raise investor funds, defendant FLYNN, through

 5 Vuuzle, falsely represented to investors that Vuuzle was a “pre-

 6 IPO” (initial public offering) investment opportunity that would

 7 provide high returns when Vuuzle went public.           Yet, based on

 8 Vuuzle’s United States bank account and filed tax returns, Vuuzle

 9 never made a profit.      Moreover, defendant FLYNN did not intend to

10 conduct an initial public offering for Vuuzle.           Because Vuuzle

11 did not have audited financials, it could never make a public

12 offering on any public stock exchange.

13              b.    To raise investor funds, defendant FLYNN promised

14 investors that they would receive dividend payments from their

15 investments in Vuuzle.       Since its inception in 2016, Vuuzle has

16 never paid dividends to any investor.

17              c.    During communications with potential investors,

18 defendant FLYNN purported to have only a peripheral relationship

19 with Vuuzle in the PPM, on the Form D filings, and in calls to

20 investors, yet defendant FLYNN exercised ultimate control over

21 every part of Vuuzle’s business, including its operations, online

22 presence, communications with investors, and company finances.

23              d.    To raise investor funds, defendant FLYNN, through

24 Vuuzle, told investors, among other things, that their money

25 would be used to operate and build Vuuzle’s online streaming

26 business and to take the company public.          Yet, out of the $14

27 million raised in investor funds, defendant FLYNN took a large

28 portion of investor money to support his lavish lifestyle,


                                          3
          Case 8:21-cr-00053-JVS Document 1 Filed 04/07/21 Page 4 of 8 Page ID #:4



 1 including purchases at luxury resorts and jewelry merchants,

 2 using an American Express credit card paid for by Vuuzle.

 3                 e.     To raise investor funds, defendant FLYNN, through

 4 Vuuzle, hired a salesforce to solicit investors to purchase

 5 Vuuzle stock.         Although Vuuzle’s Form D listed that Vuuzle would

 6 pay no commissions, defendant FLYNN paid commissions to his

 7 salesforce and independent stock promoters.

 8   C.      THE USE OF INTERSTATE WIRES

 9           6.    On or about dates set forth below, within the Central
10   District of California, and elsewhere, for the purpose of
11   executing the above-described scheme to defraud, defendant FLYNN
12   caused the transmission, by means of wire communication in
13   interstate commerce, of the following:
14   COUNT              DATE        ITEM WIRED
15   ONE                2/17/2017   $35,000 from investor R.H.’s Meridian Bank
                                    IRA in Chicago, Illinois to the Vuuzle
16                                  Chase Bank account in New York for the
                                    purchase of Vuuzle stock
17
     TWO                6/6/2017    $50,000 from investor D.B.’s Independent
18                                  Banker’s Bank account in Plano, Texas to
                                    the Vuuzle Chase Bank account in New York
19                                  for the purchase of Vuuzle stock
20
     THREE              6/8/2017    $5,000 from investor C.F.’s Huntington
21                                  National Bank account in Grove City, Ohio
                                    to the Vuuzle Chase Bank account in New
22                                  York for the purchase of Vuuzle stock

23   FOUR               6/19/2017   $10,000 from the Vuuzle Chase Bank account
                                    in New York to a lead broker’s Bank of
24                                  America account in Costa Mesa, California
                                    for the purchase lead lists
25
     FIVE               9/7/2017    $2,000 from the Vuuzle Chase Bank account
26                                  in New York to an independent stock
                                    promoter’s Bank of America account in
27                                  Alameda, California for commissions
28

                                             4
      Case 8:21-cr-00053-JVS Document 1 Filed 04/07/21 Page 5 of 8 Page ID #:5



 1   COUNT        DATE         ITEM WIRED
 2   SIX          12/20/2017   Telephone call between defendant FLYNN, who
                               was overseas, a purported investor (who was
 3                             actually an undercover agent), and a lead
                               broker, who both were in Orange County,
 4                             California, during which time Flynn pitched
                               Vuuzle stock
 5
     SEVEN        1/4/2018     Telephone call between defendant FLYNN, who
 6                             was overseas and a lead broker in Costa
                               Mesa, California discussing commission
 7

 8   EIGHT        10/22/2018   $1,500 from investor J.M.’s Farmers and
                               Merchants Bank account in Stuttgart,
 9                             Arkansas to the Vuuzle Chase Bank account
                               in New York for the purchase of Vuuzle
10                             stock

11   NINE         10/16/2018 E-mail from Vuuzle’s counsel in Irvine,
                               California to investor E.T. in Sherman
12                             Oaks, California, defendant FLYNN, who was
                               overseas, and Vuuzle’s CEO in Arizona
13                             regarding a credit card charge for the
                               purchase of Vuuzle stock
14
     TEN          3/15/2019    $20,000 from the Vuuzle Chase Bank account
15                             in New York to an independent stock
                               promoter’s Wells Fargo Bank account in Los
16                             Angeles, California for commissions
17
     ELEVEN       5/9/2019     $25,000 from investor E.T.’s U.S. Bank
18                             account in Woodland Hills, California to
                               the Vuuzle Chase Bank account in New York
19                             for the purchase of Vuuzle stock

20   TWELVE       5/24/2019    $5,000 from investors M.T.’s and S.T.’s
                               Bank of America account in Huntington
21                             Beach, California to the Vuuzle Chase Bank
                               account in New York for the purchase of
22                             Vuuzle stock
23   THIRTEEN     5/28/2019    $10,000 from investor A.A.’s U.S. Bank
                               account in Westminster, California to the
24                             Vuuzle Chase Bank account in New York for
                               the purchase of Vuuzle stock
25

26   FOURTEEN     10/30/2019   $9,000 from the Vuuzle Chase Bank account
                               in New York to investor M.C.’s Bank of
27                             America account in Solana Beach, California
                               as a return of funds invested
28


                                         5
      Case 8:21-cr-00053-JVS Document 1 Filed 04/07/21 Page 6 of 8 Page ID #:6



 1   COUNT        DATE         ITEM WIRED
 2   FIFTEEN      3/11/2020    E-Mail to investor N.J. in Mountain View,
                               California from J.P. at Vuuzle in the
 3                             Philippines giving notice that a Vuuzle
                               stock certificate was sent by FedEx to
 4                             Victim N.J.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         6
       Case 8:21-cr-00053-JVS Document 1 Filed 04/07/21 Page 7 of 8 Page ID #:7



 1                            FORFEITURE ALLEGATION

 2             [18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c)]

 3        1.     Pursuant to Rule 32.2 of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States of

 5   America will seek forfeiture as part of any sentence, pursuant

 6   to Title 18, United States Code, Section 981(a)(1)(C) and Title

 7   28, United States Code, Section 2461(c), in the event of the

 8   defendant’s conviction of the offenses set forth in any of

 9   Counts One through Fifteen of this Indictment.

10        2.     The defendant, if so convicted, shall forfeit to the

11   United States of America the following:

12               (a)   All right, title, and interest in any and all

13   property, real or personal, constituting, or derived from, any

14   proceeds traceable to any of the offenses; and

15               (b)   To the extent such property is not available for

16   forfeiture, a sum of money equal to the total value of the

17   property described in subparagraph (a).

18        Pursuant to Title 21, United States Code, Section 853(p),

19   as incorporated by Title 28, United States Code, Section

20   2461(c), the defendant, if so convicted, shall forfeit

21   substitute property, up to the value of the property described

22   in the preceding paragraph if, as the result of any act or

23   omission of the defendant, the property described in the

24   preceding paragraph or any portion thereof (a) cannot be located

25   upon the exercise of due diligence; (b) has been transferred,

26   sold to, or deposited with a third party; (c) has been placed

27   beyond the jurisdiction of the court; (d) has been substantially

28

                                          7
Case 8:21-cr-00053-JVS Document 1 Filed 04/07/21 Page 8 of 8 Page ID #:8
